Citation Nr: 0734293	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1983 to December 
1992 and from October 2001 to April 2002.  He also had 
additional service in the Air Force National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Togus, Maine, that denied the above claim.

The case was previously before the Board in June 2007 at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

In September 2007, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with his claims file.


FINDING OF FACT

A right knee disorder is etiologically related to the 
veteran's service-connected patellofemoral syndrome of the 
left knee. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder as being secondary to the veteran's 
patellofemoral syndrome of the left knee have been met. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service connection for a right knee disorder to include as
secondary to the service-connected patellofemoral syndrome of 
the left knee

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Although a September 1991 service medical report shows that 
the veteran complained of right knee pain for the past 2 to 3 
weeks, the veteran denied a history of train or a history of 
prior pain.  He stated that the pain occurred after jogging.  
No diagnosed right knee disability was given.  The service 
medical records in general are negative for a diagnosed right 
knee disability.  The veteran is currently service-connected 
for patellofemoral syndrome of the left knee.  The veteran 
asserts that his service-connected left knee disorder has 
resulted in or aggravated his current right knee disorder.

In a statement to the RO dated in May 2003, the veteran 
asserted that shifting his body weight from both knees to the 
right knee due to pain in the left knee had resulted in a 
right knee disorder.  He added that when standing up, he 
would place more pressure on his right knee due to his left 
knee disability.

A VA examination report dated in July 2003 shows that the 
veteran reported that his right knee became symptomatic four 
to five months earlier when he began running in order to get 
into shape.  He indicated that he had aggravated his service-
connected left knee disorder, and that his right knee began 
exhibiting pain and discomfort.  He added that he had not had 
any right knee problems prior to this onset.  The assessment 
was patellofemoral syndrome/chondromalacia patella.  X-rays 
of the right knee were within normal limits.  The examiner 
commented that it was as likely as not that the veteran's 
right knee problem was not related to his service-connected 
left knee, rather it was not uncommon for patients to have 
patellofemoral problems with both knees unrelated to each 
other.

Private outpatient treatment records from J. A. Ramirez, 
M.D., dated from October 2003 to July 2004 show that the 
veteran began to exhibit right knee symptomatology, but not 
to the degree of the left.  A treatment record dated in June 
2004 shows that Dr. Ramirez described that the findings on 
the right knee were likely due to overuse due to a favoring 
gait as the veteran was attempting to decrease symptomatology 
at the left knee which was symptomatic.  He explained that 
placing more force and utilizing the right knee more created 
an overuse injury.  He concluded that the veteran's right 
knee symptoms were likely the direct result of the left knee 
pain which the veteran was attempting to avoid.

Private outpatient treatment records from Dr. Ramirez dated 
from August 2004 to October 2004 show that the veteran 
continued to receive intermittent treatment for symptoms 
associated with his service-connected left knee disability, 
to include a left knee arthroscopic procedure in October 
2004.

Private outpatient treatment records from Dr. Ramirez dated 
in July 2007 show that the veteran continued to receive 
intermittent treatment for symptoms associated with his right 
knee disorder.  Dr. Ramirez indicated that the veteran had 
symptomatology on the right for quite some time which was 
mostly due to overuse.  He explained that the veteran's 
symptoms on the left knee began in service in 1992, and that 
the right knee symptoms progressed therefrom as a result of 
overuse.

During his September 2007 Travel Board hearing, the veteran 
reiterated that shifting his body from the left knee to the 
right knee due to pain in his service-connected left knee had 
resulted in his current right knee disorder.  He explained 
that favoring the right knee had ultimately resulted in its 
becoming symptomatic in addition to the left knee.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As noted above, service connection on a direct basis requires 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.  As there is no 
evidence that the veteran had a chronic right knee disability 
during service or for many years thereafter, direct service 
connection would not be warranted.

However, establishing service connection on a secondary basis 
may be warranted where the evidence shows (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); see also Allen, 7 
Vet. App. at 448.

In this regard, the veteran is service-connected for 
patellofemoral syndrome of the left knee.  The Board has 
considered the conclusion reached by the VA examiner in 
July 2003 wherein it was suggested that it was not uncommon 
for patients to have patellofemoral problems with both knees 
unrelated to each other, and that it was as likely as not 
that the veteran's right knee problem was not related to his 
service-connected left knee.

However, the Board also finds probative the findings of Dr. 
Ramirez in which he related that the findings on the right 
knee were likely due to overuse due to a favoring gait caused 
by the veteran's symptomatic left knee.  He further stated 
that the veteran's right knee symptoms were likely the direct 
result of the left knee pain which the veteran was attempting 
to avoid.

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule". See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  That is not to say that the Board will ignore the 
opinion of the veteran's treating physician.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992). Greater weight may be 
placed on one physician's opinion than another physician's 
opinion depending on factors such as reasoning employed by 
the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this regard, the Board finds that the opinions of 
the VA examiner in July 2003 and Dr. Ramirez are both 
probative.  The medical opinions of record provide an 
approximate balance of positive and negative evidence.  
Therefore, the benefit of the doubt shall be given to the 
veteran.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  As a result, the Board finds that the veteran's 
right knee disorder is caused by the veteran's service-
connected patellofemoral syndrome of the left knee.  
Accordingly, the claim of service connection for a right knee 
disability is warranted. 


ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected patellofemoral syndrome of the 
left knee, subject to the applicable criteria governing the 
payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


